962 So. 2d 381 (2007)
Fabio BOTERO, Gilberto Penuela, et al., Appellant,
v.
AMERICA'S LATIN PRODUCTS, INC., Appellee.
No. 5D06-3383.
District Court of Appeal of Florida, Fifth District.
August 3, 2007.
Arthur J. Higgins, of Law Office of Arthur J. Higgns, P.A., Orlando, for Appellant.
*382 Alberto E. Lugo-Janer, Kissimmee, for Appellee.
PER CURIAM.
Fabio Botero, Gilberto Penuela, and Julieta Tovar [collectively "Defendants"] appeal the trial court's non-final order granting temporary injunctive relief in favor of America's Latin Products, Inc. ["Plaintiff"]. We find no error in the trial court's decision to enter the temporary injunction. It does appear, however, that the scope of the injunction is broader than warranted.
Defendant Tovar had no written employment agreement with Plaintiff; therefore, the trial court could, at most, enjoin Defendant Tovar from exploiting customer and supplier lists that she obtained during her employment. Defendants Penuela and Botero were subject to a non-compete; therefore, the scope of the temporary injunction should be limited by the terms of the non-compete.
AFFIRMED in part; REVERSED in part; and REMANDED.
GRIFFIN, PLEUS and LAWSON, JJ., concur.